REASONS FOR ALLOWANCE
	This allowance is in response to the amendment filed June 15, 2022 by which (a) the abstract was amended (approved and entered), and (b) claims 1, 3, 11, 16, 19, and 20 were amended and claims 9, 10, and 18 were canceled.

	The prior art of record fails to show, suggest, or provide rationale for the claimed combinations of claim 1 and 16, whereby the front and rear sides and lateral faces of the tool cartridge “correspond” (see lines 10, 12, and 14, respectively, of claim 1 and lines 17, 18, and 19, respectively, of claim 16) to the front and rear sides and lateral faces of the further tool cartridge, and the first coupler on a “lateral face” and the second coupler on the “rear side” (see last two lines of claims 1 and 16).
With respect to U.S. Patent No. 5,704,496 (Latta ‘496), it is noted that while Latta ‘496 is considered to show tool cartridges (as at 15 on the front right of Figure 1 and at 120) with couplers (at 71, 67 in Figure 6 and at 152, 144 in Figure 8), when connected together, as in Figure 1, the front and rear sides and lateral faces of each cartridge (15 and 120) do not correspond, as claimed. In particular, the front side of 15 is considered to face towards the front right of the perspective in Figure 1, i.e., as at numeral 49 in Figure 6, and the front side of 120 is considered to face the left rear of the perspective in Figure 1, i.e., as at numeral 124 in Figure 8.
With respect to U.S. Patent Application Publication No. 2009/0166305 (Hsieh ‘305), it is noted that while Hsieh ‘305is considered to show tool cartridges (as at 2 and 5 of Figure 1) with couplers (at 351 and 51), when connected together, as in Figure 1, the front and rear sides and lateral faces of each cartridge do not correspond, as claimed. In particular, the front side of element 2 is considered to face downwards towards element 4 in Figure 1, and the front side of element 5 is considered to face the front right perspective in Figure 1.
With respect to U.S. Patent No. 4,410,095 (Dembicks ‘095), it is noted that while Dembicks ‘095is considered to show tool cartridges (as at 11 and 12 in Figure 1) with couplers (as at 21, 22, and the area surrounding such), when connected together, as in Figure 1, the front and rear sides and lateral faces of each cartridge do not correspond, as claimed. In particular, the front side of 11 is considered to face towards the front left of the perspective in Figure 1, i.e., as at numeral 24, and the front side of 11 is considered to face upwardly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




July 26, 2022